ORDER

PER CURIAM.
Appellant Freddie Collins (“Collins”) appeals from the judgment of the motion court denying his motion for post-conviction relief under Mo. R.Crim. P. 29.15 (2010). A jury convicted Collins of one count of first-degree robbery, in violation of Section 569.020,1 one count of first-degree assault, in violation of Section 565.050, and two counts of armed criminal action, in violation of Section 571.015. The trial court entered judgment accordingly. This Court affirmed Collins’s conviction in State v. Collins, 292 S.W.3d 588 (Mo.App. E.D.2009). Collins subsequently filed an amended motion for post-conviction relief, which the trial court denied following an evidentiary hearing. On appeal from the denial of his motion for post-conviction relief, Hill claims that trial counsel was ineffective for failing to request the trial court strike a question the prosecutor asked in bad faith, request that the jurors be admonished to disregard the question, or move for a mistrial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the *100judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).

. All statutory references are to RSMo. Cum. Supp. (2005).